Title: Enclosure: D’Estaing to George Washington, 20 March 1790
From: Estaing, Charles Henri Théodat, Comte d’
To: Washington, George


EnclosureD’Estaing to George Washington

Monsieur
a paris ce 20 mars 1790

Permettés a un des moindres mais a un des plus zêlés maneuvres du grand ouvrage que vous avés commencé, conduit, et achevé, de joindre une lettre particuliere a ma réponce officiele, et de m’entretenir librement avec vous. Le petit homage que je prens la liberté de vous envoyer en vous suplian d’accepter le Bustte ressemblant de Mr. Necker, et les gravures qui l’acompagnent vous exprimera mieux que des discours l’opinion publique et la mienne.
Lorsqu’un Arc a été trop tendu les vibrations de la Corde en sont d’autant plus durables, et d’autant plus forttes; lorsque la vacillation des idées, et de ces fausses démarches qui inspirent, qui reproduisent la défiance, et qui lui servent de prétextes, ont occasionées des sacades imprévues et que la corde qui devoit être lachée lentement, et par la même main est partie a coup; trop souvent a contre temps; et qu’elle a rencontré dans sa marche la maladroite oposition de quellesques foibles branches, qu’elle a brisé sans éffort, mais dont on a pu, et peut être du, éxagérer a volonté, la résistance imaginaire; alors touttes les données varient, et il n’éxistte plus de géométrie politique; en suposant touttefois qu’un autre éxemple que celui de la conduitte du Général Washington ait pu faire croire a la possibilité, a la réalité, d’une telle Géometrie.—La durée des mouvements de la corde qui nous entraine, et la renaiscance sufisante, et légitime de la Flêche du pouvoir éxécutif; sans lequel il n’y a point d’Arc actif, et imposant; me paroissent donc encore incalculables, mais le terme n’en est pas éloigné.
La, ou la force manque il faut anéantissement, ou repos; le premier est démontré impossible a mes yeux, l’esprit public qui raproche, et qui unit les forces individueles, ne produira point la dislocation des membres d’un grand tout. J’ose croire le repos tres prochain.—Je vais vous prouver combien j’en suis persuadé en déposant entre vos mains des voeux qui paroitroient chimériques a d’autres qu’a vous. Les plus sages les considereroient ici, et au milieu de l’état de combustion dans lequel nous sommes encore comme étant au moins tres déplacés. On s’imagineroit que je m’occupe des siecles avenirs; je me persuade cepandant qu’il est  temps de vous soumettre ce qu’il seroit possible de préparer actuelement, et ce que je présume qui pouroit s’éxecutter dans peu de mois.
La bonté de votre coeur, qui allie au plus haut degré l’indulgente simplicité de lhomme qui fait cas des vertus privées, a toutte la majesté du fondateur, du président, et du général sufiroit pour me faire pardonner l’imprudence de détourner vos yeux sur un aussi petit objet que ce qui me regarde.—J’ai trois dettes a payer. Fortement attaché a ma nation j’ai fait, telle qu’elle etoit, ce que j’ai pu pour elle; je sens que je vais la chérir; ma cariere est terminée quand a l’action mais les souhaits me resttent. Mon zêle seul m’a valu la grace d’être adopté par deux autres peuples. L’Amérique et l’Espagne m’ont honoré de leurs plus beaux tittres, j’y ai les droits de Citoyen. Il m’est pénible d’imaginer qu’il pouroit éxistter incéssament entre ceux qui ont daigné distinguer ma bonne volonté des motifs de division que la France s’éforceroit peutêtre envain de calmer, et cela pour un objet qui devroit acroitre leurs forces et les unir presque a jamais.—Je ne dissimule pas que je me laisse aller plus facilement a cette inquietude parce qu’autrefois je proposai ce même objet comme un des moyens d’accélérer la liberté Americaine.—Lorsqu’on ceda la Louisiane a l’Espagne Mr. le Duc de Choiseul avoit l’influence ministeriele, il me croyoit quelleque fois en fait de payis éloignés; et je lui donnai un mémoire par lequel je demontrois l’honêstteté, la convenance, et l’utilité, de rendre la Louisiane une Colonie libre gouvernée par elle même par ses propres loix, et sous la protéction imédiatte, et active de la france, et de l’éspagne. L’acte du Timbre, et ce que j’avois apris etant gouverneur de st Domingue des dispositions du Continent me fesoit dire dans ce mémoire, qu’un éxemple aussi raproché établiroit la confiance, augmenteroit le desir, et que ce seroit mettre sous les chassis d’une sêrre chaude le germe prest a éclore de la révolution de l’Amérique septentrionale.
Cette Amerique, Monsieur, vous avoit; elle s’est suffi a elle même. L’injustice Anglaise a plus fait que je n’avois osé prévoir; des événements que je voullois hâtter en ont été la suitte; et bientost vos vertus et vos talents les ont rendus possibles. La circonstance de l’isle de Corse qu’on venoit de trafiquer avec Gênes et qu’on travailloit alors a soumettre arêstta Mr. de Choiseul. Il me paru principalement retenu par l’inconséquence dont on l’auroit acusé s’il s’etoit ocupé tout a la fois de deux objets dont les principes etoient si diréctement oposés. La tragique mission qui a portté malheur aux talents de Mr. O-reilly s’éfféctua a la Nouvelle Orléans, et L’unique fruit de mes raisonements, et de mes sollicitations a été de laisser dans notre gouvernement des traces d’une opinion qui m’a tenu lieu de talens et qui m’a probablement fait croire le plus propre au comandement des prémieres forces qui ont été s’unir a vous. Cette trop longue naration m’a semblé une préface convenable aux idées qu’un sentiment irésistible pour tout ce qui peut contribuer a la paix m’engage a mettre sous vos yeux; j’ai tachépar la de légitimer la succinte exposition qui va suivre.
Je souhaitte Monsieur ce que je proposai autrefois. Je le crois possible. La liberté de la Louisiane établie sur les mêmes bâses de protection, et ayant des raports a peu près égaux avec les trois nations me paroit  nécéssaire pour leur tranquilite, et pour leur utilité. La manie têrritoriale, et les principes exclusifs de l’Espagne influront moins sur Mr. le Comte de Florida-Blanca que sur tout autre ministre. J’ai été le témoin de la confiance si productive que Mr. le Comte de Montmorin lui inspiroit lorsque Mr. l’ambassadeur de france avoit a repousser les prédictions des autres ministres espagnols qui anticipants sur la nuit des temps voyoient non seulement les piastres mais la souvrainete du Mexique au rang de vos conquêsttes prochaines. Les pouvoirs de l’Espagne que je vous atteste que j’ai encore entre mes mains démontrent invinciblement a quel point Mr. de Montmorin en etoit cru, et combien Mr. de Florida-Blanca est suceptible des idées justtes, et grandes. Troupes, vaisseaux et argent, espagnols, j’avois le droit de tout employer d’apres vos lumieres sur le continent de l’Amérique septentrional; et vous avés scu qu’elles etoient les forces qui partoient de Cadis et qui alloient se joindre a ce qui etoit a st. Domingue et a Porto-Cavello. Le crédit de Mr. de Florida-Blanca a survécu au changement de rêgne. Le roy d’aujourdui sera moins attaché a la Louisiane que son prédécésseur; il ne l’a pas lui même aquise; il en restteroit d’ailleurs le Protecteur; la pompe de ses tittres et la cartte de son têrritoire pouroient par la n’en point diminuer; il assureroit l’immencité de ses autres possésions. Je voudrais qu’en échange elles fussent encore augmentées du partage de la souvrainete des isles de france et de Bourbon, et de la Cosouvraineté de nos comptoins des indes orientales. Cet équivalent seroit satisfaisant pour le Peuple Espagnol dont il m’a paru que le gouvernement écoutte et consulte l’amour propre plus qu’on ne le croit. Il résulteroit de cet arangement des avantages mutuels pour les trois nations. La solidité de l’existance, et des succès de la compagnie des Phillipines ou du commerce libre de l’Espagne dans cette partie du monde en dépend. L’espace de Manille en Europe est trop grand a parcourir sans relache comme sans point d’apui; et tant que Manille n’aura pas des moyens pour achetter directement du continent indien les marchandises dont les Anglais ont fait connaitre la nécéssité ou le luxe au Pérou, ces derniers auront toujours le projet de l’en fournir, par la proximité, ou par la force de leurs nouvelles colonies, ou par l’adresse de leur contrebande; et ils donneroient aussi a l’Espagne d’Europe les marchandises indiennes a un pris asses bas pour que cette contrebande soit tres avantageuse et par consequent pour qu’elle éxistte.
L’afaiblissement de Pondicheri et des autres établissements francais annonce celui de l’isle de France; Colonie, qui proportionelement est la plus dispendieuse que nous ayons jamais fondée et alimentée. Les choses des son origine ont été arangées de maniere que tout y pêse sur les finances de la Métropole. Existance, culture, spéculation de comerce soit en profit, soit en pertte, fautte même, ou friponerie des plus simples particuliers, le Thresor de notre marine paye tout. Cela vous paroitra inconcevable mais une réforme dans cette isle ne peut être que lente, et difficile. Il est a craindre, j’ose dire pour tout l’univers, fortement menacé de n’avoir plus qu’une seulle boutique, celle des Anglais; il est a redoutter pour tout le monde que notre Assemblée nationale distraitte par la foule des grands objets n’apercoive que les abuts et la dépence  sans considerer l’importance politique de cette isle, et ne décrette un délaissement qui deviendroit bientost un abandon. Le partage de la souvraineté avec l’espagne amesneroit un nouvel ordre de choses. Les dépences ne tomberoient plus sur un seul. De grandes vues de commerce détourneroient les colons du cercle étroit, mais si onéreux pour nos finances des profits qu’ils font sur elles. Votre bled, vos aparaux maritimes dans les temps de disette ou de Guêrre feroient passer en de meilleures mains, que celles des hollandais du Cap de bonne espérance, les millions que nous y avons verssés. Le Triumvirat de la garantie d’une triple alliance seroit la sauve garde de tous nos établissements des indes orientales. Elle sufiroit pour les rendre respectables sans dépence de plus, et sans que leur force fut augmentée. Ces comptoirs seroient utiles a tous trois. Le triple pavillon de chacune des modesttes maisons consulaires des trois peuples alliés feroient autant, et davantage que des canons mal soutenus.
Il faut Monsieur que l’Amérique devienne sous votre présidence tout a la fois Rome, et Cartage. La terrible amitié de l’Angletêrre se prépare l’héritage du commerce de la Compagnie hollandaise; deja l’argent destiné aux envoys que cette compagnie fait dans la saison actuelle a Batavia va, dit on, payer la solde des Prussiens. La fureur des sauvages de vos frontieres en sera un jour d’autant mieux soldée. Je ne vous dirai point que les francais du Canada seroient peutêtre enfin tenttés de jouir du même bonheur que ceux de la Louisiane. Il est inutile de vous faire remarquer que l’arbre Anglais enfante des branches plus forttes que le tronc, et qu’il faut que tost ou tard leur sêve vigoureuse s’en sépare avec le fruit; celui des indes orientales sera aussi dans ce cas; sa maturité doit être attendue sans être trop prêssée. Loin de toutte asme honêstte ce qui accélêre la funestte révolution du fleau de la guêrre, mais la clef des indes orientales est l’isle de France; quelsques faibles éssays qu’autrefois je hasardai de ce lieu, l’ont démontré d’autant plus, qu’un autre aurait fait plus que moy; cette clef précieuse apartien au genre humain, soyons trois a la lui garder; et empêschons qu’elle ne soit livrée a ceus qui dabord ont voulu enlever a l’Amerique le droit de s’imposer; qui ensuitte ne lui ont pas offert l’ombre au moins de la liberté, des représantants dans leur parlement; et qui enfin ont employé le fer et le feu pour la soumettre.
J’ai trop causé a bord du Languedoc avec Mr. Alexandre Hamilton de vos grandes qualités, et de ce qu’elles éfféctueroient pour redoutter son opinion. Il comdamnoit si sincerement les procedés Anglais en ayant la bonté de me remettre la premiere lettre que je recus de vous que j’espere qu’il ne désaprouvera point mes idées. Il pensera que l’Agriculture, et que le Commerce doivent former le premier Age de la grandeur Américaine. La conquêstte des piastres du Méxique, si un jour elle doit éxistter, deviendra pour vous l’époque de la coruption et de la dépopulation. Serés vous asses bon pour daigner remettre de ma part a Mr. Hamilton deux des petittes gravures.
Nos deux hommes principaux ignorent l’homage que je leur rends. Le plus beau qu’on puisse leur souhaitter est que leurs images soyent distribuées par vous. Ils sont si nécéssaires a notre éxistance, a notre  tranquilité, a notre bonheur, a notre gloire qu’ils seront vus avec plaisir dans cet univers aqui nous devons Mr. de la Fayette, et qui nous donne un double éxemple. Aller sous un des raports aussi loin que l’Amerique seroit trop; lorsqu’un Roy a ouvert lui même la cariere de la liberté, qu’il consent qu’il desire de n’être qu’un pere, et qu’il a été le conservateur du sang de ses sujets, il faut se plaire a restter ses anfants, mais nous n’aurons atteints au second raport, a la perfection a laquelle vous êtes parvenu, que lorsque la flêche de notre pouvoir exécutif aura completté l’arc de notre gouvernement. Vous vous y interesés surement asses pour prendre part a la satisfaction que je ressens. Mr. Necker se portte beaucoup mieux nous le conserverons au timon des affaires. La santé de Mr. le Marquis de la Fayette résistte a ses fatigues, sa popularité va toujours en augmentant. Je donnerois de mon sang pour la cimenter; je servirois en y contribuant ma patrie et l’amitié. Il me semble que chaque jour je l’estime encore plus, et cela me sembloit impossible a imaginer. Je suis avec respect Monsieur Votre tres humble et tres obeissant serviteur

Estaing

